—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered September 24, 1997, which, upon a jury verdict, awarded plaintiffs the principal sum of $250,000, unanimously affirmed, without costs.
*178Plaintiff firefighter proved his cause of action under General Municipal Law § 205-a by demonstrating that a violation of Administrative Code of the City of New York § 26-235 caused him harm, either directly or indirectly (see, O’Connell v Kavanagh, 231 AD2d 29, 32). Bearing in mind that General Municipal Law § 205-a is to be given “a liberal construction to accomplish its salutary purpose” (supra, at 30), we find the connection between the cited statutory violation and plaintiffs injury was sufficiently reasonable to support the verdict (see, supra, at 34). In this connection, we decline to give Administrative Code of the City of New York § 26-235 (which applies by its terms to “Any * * * part of a structure or premises that from any cause may at any time become * * * a fire hazard”) the narrow reading urged by the municipal defendant. As to the cross appeal, we decline to direct an additur, since we find that the damages awarded do not represent a material deviation from what is reasonable compensation under the circumstances (see, CPLR 5501 [c]). Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.